                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MELISSA SCHAEFER                                                                  PLAINTIFF

v.                               No: 4:20-cv-01208-LPR-PSH

DOE                                                                             DEFENDANT

                                        JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Melissa Schaefer’s Complaint is DISMISSED without prejudice. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment or the

accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 28th day of May 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
